TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 21, 2018



                                      NO. 03-17-00149-CV


                                   Triple BB, LLC, Appellant

                                                 v.

                            The Village of Briarcliff, Texas, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on February 16, 2017.

The Court’s opinion and judgment dated August 15, 2018 are withdrawn. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s interlocutory order. Therefore, the Court affirms the trial court’s interlocutory order.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.